EU-Africa relations (debate)
(EL) The next item is the report [2007/2002(ΙΝΙ)] (Α6-0375/2007) by Mrs Martens, on behalf of the Committee on Development, on the state of play of EU-Africa relations.
Madam President, Commissioner, ladies and gentlemen, we are discussing the report on the state of play of relations between the European Union and Africa. This sets out a shared vision on the part of Africa and Europe on future cooperation with a view to promoting development in Africa and combating poverty. The strategy must amount to more than just defending present policy. It is about a vision, based on shared values and principles, on mutual respect, that is geared to the well-being of people.
Africa and Europe have a long shared history, but relations between them really have changed: it can no longer be one-way traffic. Now it is about an equal partnership to tackle together problems that are affecting both continents, such as security, trade, migration and climate change.
The European Union produced a European strategy for Africa in 2005. I was also the rapporteur on that occasion. In our view that strategy had two important shortcomings. It was a strategy that was too much for Africa, but without involving Africa, and Parliament and civil society were not sufficiently involved in the development of this strategy. I am pleased that we are now talking about a Joint EU-Africa Strategy and that Parliament and civil society will be more involved this time. This cooperation augurs very well for the future.
Madam President, this strategy should provide us with the structure and direction for joint action in the future. The fight against poverty and the Millennium Development Goals must continue to occupy centre stage. Although the most recent MDG figures permit a degree of optimism, in sub-Saharan Africa 41.1% of people still live on 1 dollar a day. This situation cannot be improved with development aid alone. It is also necessary to foster economic growth.
The economic partnership agreements being negotiated at the moment could be a good instrument for this, provided - and I stress this point - they have sustainable development at their core and provided they are more than just European trade agreements. I would very much like to hear from the Commissioner about the situation regarding the possible postponement of the deadline of 1 January 2008.
Madam President, African governments are, of course, primarily responsible for development in their own countries. They have become more independent, both politically and economically. African development is in full swing, not least through the emergence on the scene of new institutions, such as NEPAD (New Partnership for Africa's Development) and the African Peer Review Mechanism. It is a long time since Europe was the sole and exclusive partner for financial and political support. Other countries are beginning to exert their own influence in and on Africa in a very emphatic way: look at China, for example. We can no longer take our relationship with Africa for granted.
Madam President, the report highlights three priority policy areas: peace and security, good governance, and economic growth and investment in people. As far as European policy areas are concerned, the report draws attention to the importance of greater coherence between development activities on the one hand and other policy areas on the other hand, such as trade, agriculture and migration. Only if Europe can make more coherent, better coordinated use of its support and improve its financial accounting can the development policy of the European Union become more effective and more efficient.
Peace and security are a grave problem in Africa. The report emphasises the importance of an integrated approach to tackling conflict situations. The top priority in this area should be our responsibility to protect people and to make a contribution to preventing and resolving conflicts, as well as reconstruction. Obviously good governance, a functioning rule of law and stable democracy are conditions for stability and development. Capacity building in these areas is vitally important. We support the Commission's ambitions in this area.
Madam President, the second EU-Africa Summit is to take place in Lisbon in December after a gap of seven years. The Joint EU-Africa Strategy and the Action Plan will be decided on there. There is a great deal at stake and it is in all our interests that this summit is a success. Moreover, although the situation in Zimbabwe is a cause for very grave concern, we should remember that this is an EU-Africa summit and not an EU-Zimbabwe summit, that it is about a people-centred approach and not a president-centred partnership.
It is good that the European Parliament and the Pan-African Parliament will get the opportunity at the summit to articulate the parliamentary view on the joint strategy. The delegations from the Pan-African Parliament and our Parliament met last week to prepare a joint declaration. I hope that our Presidents will be able to present this to the heads of government at the summit.
Madam President, of course there is a great deal more to say on this but my time is up, I see, and so I will leave it at that, but not without first thanking my colleagues and the Commission for a very fruitful cooperation.
President-in-Office of the Council. - (PT) Madam President, Commissioner, ladies and gentlemen, rapporteur, Europe, Africa and the world have changed a great deal in the last decade. Europe is now a block of 27 Member States bringing together at times extremely diverse foreign policy priorities and approaches. Although it is not fair to say that the African continent has been neglected, given the volume of public development aid that Europe makes available to this continent, we can, however, talk about a strategic vacuum in the relationship between Europe and Africa. In recent years the negative consequences of this vacuum have become more apparent. The European Union and Member States now recognise the need to bring relations with Africa onto a new level, with the second EU-Africa Summit being the right moment to clearly vocalise this desire.
There are various reasons justifying this new recognition of the importance of relations between the European Union and Africa: the widespread realisation that all the global challenges such as peace and security or international trade require concerted action on the part of the international community, thus justifying the emergence of new forms of cooperation; the search for answers to problems affecting both Europe and Africa, particularly the effects of climate change; the management of energy resources or migration flows; the desire of Africa to collectively tackle common problems, and the need to adapt to specific geopolitical changes in the international context.
This new relationship between the EU and Africa is set out in the documents that we hope will be adopted during the December summit: the Joint EU-Africa Strategy, its First Action Plan and, we hope, the Lisbon Declaration. These documents reflect the specific nature of the relationship between Europe and Africa. They set out an approach which, on the one hand, favours multilateral channels and, on the other, aims to deal with the various aspects of our relationship in a more integrated manner. This approach constitutes the difference that the EU can point to, particularly in comparison with other international actors. Africa's recognition as a strategic world partner is also reflected in the method used to prepare for both the summit and the documents to be adopted. While the EU-Africa strategy adopted in 2005 is an EU document which is only binding on the Union, the new strategy - for the first time a joint strategy - and the action plan are the result of joint work with our African partners.
From the beginning the summit documents have been prepared by a joint group of experts and we hope that they will be endorsed at the EU-Africa Ministerial Troika Meeting to be held on 31 October, in a process that has also involved non-governmental actors and civil societies, both African and European. The joint strategy and the first action plan are therefore the result of joint work. As a result, their current wording reflects and responds to many of the concerns and suggestions contained in the report of Mrs Martens, a report which is clearly very complete and comprehensive.
The partnerships between the European Union and Africa identified both in the joint strategy and in the draft action plan must cover subjects of common interest. Their fundamental criteria must be to add value to the cooperation and political dialogue that currently exist and, in our view, to ensure a positive impact on the everyday lives of European and African citizens. The partnerships that we want to build will also seek to ensure a balance between the commitments made by both parties, which will alter the unilateral and assistance-based logic of the relationship between the EU and the ACP (African, Caribbean and Pacific) countries.
Experience has also shown that political commitments require implementation and monitoring mechanisms so that they translate into something more than just good intentions. Between summits, in parallel with the regular meetings between the two Commissions and the Ministerial Troika, the possibility now exists of complementary sectoral ministerial meetings whenever appropriate. However, a true change in the relationship between the EU and Africa can only come about if the process is also effectively taken on board by various other actors.
In this respect, we want to establish informal joint groups of experts for the implementation of each of the partnerships. These will be open to participation by a large number of stakeholders: European and African parliaments, local authorities, European and African civil society, African sub-regional organisations, research institutes, specialised international organisations and institutes, and the private sector. At the same time, cooperation and dialogue between the Pan-African Parliament and this House will be extended and these institutions will also act as channels for the implementation of the joint strategy and action plan.
Although such profound changes cannot occur instantly, we are at a crossroads for change in the relations between the two continents. The challenge facing us is to take full advantage of this opportunity, by starting to implement this new strategic vision for EU-African dialogue. It is with this goal in mind that we plan to hold, with confidence and an awareness that what we are doing must be done, the next EU-Africa Summit in Lisbon in December.
Member of the Commission. - (FR) Madam President, ladies and gentlemen, I would first like to congratulate and thank Mrs Martens for her most excellent report, which raises various issues and offers a number of useful leads, and which certainly provides us with a source of inspiration as Parliament's contribution to what is in fact an extremely important subject, and one that calls for a new approach in the area of EU-Africa relations.
As you all know, 2007 will be a special year for the future of relations between Europe and Africa. Five years after the report on the Lisbon Summit of 2003, and no less than seven years after the first Africa-Europe Summit that was held in Cairo in 2000, it seems to me that we urgently need to redefine this relationship on a new basis. Africa has changed profoundly in recent years and has acquired a continental institutional architecture that resembles our own in many respects. The new institution that is the African Union now needs to be strengthened and consolidated. This institution has developed ambitious continental policies in key areas such as socio-economic development, peace and security, and indeed good governance too, and all these elements clearly deserve our support and recognition.
Africa has now undeniably taken on an international dimension. Here I am thinking of the diverse nature of its relations with the international community, as mentioned by Mrs Martens, and I am thinking about the new role that China is playing, for example, and its influence on investment projects in that continent. I am also thinking, of course, of the global challenges that Africa, like all the other world players, has to face, namely climate change, energy supply, reform of multilateral institutions, the risk of pandemics, emigration and so on, and it is evident that Africa must make itself heard, must bring its influence to bear and, above all, must assert its rights. For after all, these global challenges that I have just listed are ours too. All these challenges and issues are common to us both and, what is more, they serve to highlight the interdependence that exists between Europe and Africa. For we share the same destiny.
A joint strategy of a more political nature may make a difference to Africa and indeed to Europe too, and it has to be said to the rest of the world. The two continents therefore urgently need to establish a new framework and acquire a new set of instruments in order to place the EU-AU dialogue on a much higher level. The Joint EU-Africa Strategy that we have developed in recent months with our African partners should provide this framework. However, this does not mean that we turn our backs on the traditional relationship of solidarity. Instead we need to take a qualitative leap that will usher EU-Africa relations into a new era, one that brings together two partners with equal rights and equal responsibilities.
These are the concerns that have been very well documented in the report and I can only support the significant new ideas that Parliament has put forward for monitoring and supporting the implementation of this strategy and the action plans that will follow from it. In this regard I view the setting up of a joint EP/PAP (Pan-African Parliament) delegation as crucial for completing the institutional architecture that will have to be put in place. To this I would add the regular meetings that will have to be held between the Presidents of these two institutions, together with the joint organisation of hearings and the preparation, also on a joint basis, of political reports detailing the progress that has been achieved. All this will be essential to maintain the momentum of the process and to give it the political vigour that it will need to succeed.
We are aware that this approach also calls for solid and stable institutions to be set up by the African Union, bodies that will be capable of acting and interacting with our own. It is clearly with this in mind that we shall continue to support the African Union as it transforms and strengthens its institutions. As an early confirmation of this commitment I am pleased to be able to announce that the first action plan put forward by the Pan-African Parliament will be funded to the tune of EUR 275 000 from the institutional support programme, which is currently financed by the ninth European Development Fund. This was one of the particular concerns that was expressed to me by Chairman Borrell.
I hope that this initial funding will allow the Pan-African Parliament to participate fully in the initiative you have taken towards organising a joint parliamentary event in advance of the Lisbon Summit in December, as the results of your work can then be presented to the heads of state at the summit.
Finally, as I have said on a number of occasions, the involvement and commitment of the civilian populations of our two continents and of the elected assemblies that represent them constitute an essential factor in the success of an effective process of dialogue and cooperation between Europe and Africa. Perhaps we sometimes tend to forget, but we are speaking here about the common destiny of 1.5 billion human beings and it is they who are the most important actors in the partnership that we are now setting up.
Mrs Martens, I am completely in agreement with the need for coordination; this is why we proposed the code of conduct, which should provide for a better division of labour between the different donors, which means greater harmony. I believe that we have been consistent in this regard because, as you know, in the tenth European Development Fund we have provided a special financial envelope for governance, which is one of the aspects, and clearly a very important one at that, of the political dialogue that we intend to establish with our African partners. As far as the EPAs (Economic Partnership Agreements) are concerned, I have no doubt that I will have to respond to questions on this subject after your interventions. I shall therefore save my reply for the interventions, so as not to say too much at the moment and therefore take up too much time.
My last reference is to something that the President-in-Office of the Council also highlighted: there is no denying the importance of the EU-Africa Summit. It is now time to hold such an event because the momentum is there, and it is for a change in objectives. In some respects it is for a change in the nature of the relations between our two continents. We need to leave behind the traditional - we might even say banal - relationship, this fairly archaic partnership of beneficiary and donor, or donor and beneficiary, and move on to a much more political association involving two partners with equal rights and responsibilities. In my view this is clearly much more important. So that is it for now, and I am sure that I will be returning to some of these points when you have had the opportunity to put questions of a more specific nature to me.
draftsman of the opinion of the Committee on Foreign Affairs. - (FR) Madam President, Mr President-in-Office, Commissioner, ladies and gentlemen, the Committee on Foreign Affairs, which I represent as draftsman, is in favour of all these efforts. It is concerned about Africa and it supports everything that has been said. It only wants to know whether we are really bold enough for the task.
What we cannot write, although our report suggests it and indeed I am able to say it, is that when it comes to Africa there is a lot of politically correct and asphyxiating hypocrisy that has to be got rid of before we can really achieve our objectives. As regards enabling Africa to develop by allowing its products access to our markets, it must be remembered that some forty African countries have nothing whatsoever to export. This slogan is quite simply dishonest. Not a single African country is self-sufficient in foodstuffs. They have to import to eat, while exports from here and from Brazil are killing off the local subsistence agriculture. We have to help Africa to protect itself. This is the message that we have repeated in the report.
Of course corruption acts as a destructive blight on Africa. Yet this problem is endemic in extremely poor countries. We therefore need to start with the big fish and focus on them. This means the usual well-known suspects, even if they are ministers, and those on our own side who engage in bribery. Small-scale corruption will only disappear with economic development. Let us not start accusing them of the very same things we were doing a few centuries ago, for our expansion and development too were based on corruption.
Finally, a dictatorship cannot become a democracy even with the help of trade and foreign aid. However, it can become an enlightened despotism. Putting an end to torture and abduction, allowing freedom of expression and establishing the independence of the courts and their control over the police all have to take priority over the pluralist elections that are organised simply to please the West, while all the time they are abducting people and murdering journalists and election candidates. The conditions that we impose should take account of these factors. There is still much to be said on this subject.
on behalf of the PPE-DE Group. - (PL) Madam President, Commissioner, Mrs Martens has prepared an excellent report that was unanimously adopted by the Committee on Development. For the first time ever Africa and Europe are slowly beginning to work in partnership and establish a common approach to the development of democracy, support for development and strengthening peace and security across the African continent. I share the hope expressed by the representatives of the Council and the Commission that this report will prove a good source of inspiration in the run-up to the Lisbon EU-Africa Summit. Many of the provisions in the report, and more especially their implementation, will be of crucial importance to the development of relations between Europe and Africa. It will be difficult to make progress in our mutual relations without improving the consistency of various Union policies, such as the trade, development, environmental protection, agriculture and migration policies.
It is also important to honour the decisions and commitments made in the past. In 2005 the Council of the European Union determined that at least 50% more resources for development aid would be allocated to African countries. In my own country, Poland, development aid has increased significantly in recent years. The difficulty is that last year barely 1.4% of all Polish bilateral aid was allocated to sub-Saharan Africa. The fact that certain Member States have been slow to ratify the revised Cotonou Agreement and the internal agreement regarding the 10th European Development Fund is also cause for concern. As things stand at present, only half the Member States of the Union have ratified the Partnership Agreement with the ACP (African, Caribbean and Pacific) countries due to enter into force on 1 January 2008.
If full ratification does not take place, it will be very difficult to carry forward the African programmes and the plans for supporting Africa will remain on the drawing board. I therefore urge Members of this House to put pressure on their national parliaments and governments to ensure the revised Cotonou Agreement is ratified.
on behalf of the PSE Group. - (FR) Madam President, Mr President-in-Office, Commissioner, the Socialist Group in the European Parliament has always strongly supported the principle that those people directly affected should have control over development strategies, as this means that their priorities are really taken into account.
In this report we have therefore naturally emphasised that national parliaments and civil society need to be involved in the new EU-Africa strategy. This involvement has to a large extent been missing from the preparations that are currently being made for this new strategy, which seeks to open up a new form of strategic partnership. We urgently need to put this right. In this context we very much welcome the initiative by the Portuguese Presidency to invite delegations from the European and Pan-African Parliaments to attend the December summit in Lisbon. Let us hope that this is not just a symbolic gesture.
We have also insisted - and Mrs Martens mentioned this just now - that there must be real coherence between the different European policies. This means that the measures adopted as part of our policies on trade, agriculture, fisheries and immigration, for example, have to take special account of any repercussions there may be for development in the countries of the South and in Africa in particular.
We have also recalled that the European Union promised to do everything possible to achieve the Millennium Development Goals and to take all necessary steps to eradicate poverty. With this in mind we are insisting that the new EU-Africa strategy should clearly state its commitments and specify the concrete measures needed to ensure that they are honoured as far as Africa is concerned.
As regards the Economic Partnership Agreements our position is quite clear: we are in no way opposed, either ideologically or on any other basis, to the signing of agreements sanctioning the terms of a partnership that would be beneficial to Europeans and to the peoples of the ACP (African, Caribbean and Pacific) countries alike. However, we will resolutely oppose any agreement that, once signed, puts the peoples of Africa, in particular, in a position that is less favourable than the one they know today. This is the aim of the amendment that we have tabled.
Finally, I would like to point out that, as things stand at present, we still do not know the wording that is to be put forward at the next Lisbon Summit. You informed us that the document in question was being drafted. We shall therefore pay very close attention to the manner in which the recommendations we have made in our report are taken into account in the drafting of this document and shall naturally reserve the right to react accordingly as soon as the text is made known to us.
Madam President, ladies and gentlemen, Maria Martens's report contains a number of interesting recommendations, though I have to admit that my Group has a bit of a problem with the rather negative undertone and the lack of a clear, coherent vision for the future in the report.
Seven years after the first summit in Cairo, the Portuguese Presidency together with the Commission is trying to draw up a new EU-Africa strategy in an - I really do think - honest attempt to divest themselves of the old model of donors and beneficiaries. The fact that this summit is taking place is extremely important, and not only for negative reasons, not only out of an anxious reaction to the growing influence of China.
On the contrary, the growing realisation on both sides that Europe and Africa are no longer each other's exclusive preferential partners creates a unique opportunity to develop a totally new, more balanced relationship. At first sight the water between Europe and Africa does not look all that deep. It is essential for Africa that each new partnership should get away from the traditional aid dependency and the culture of charity and conditionality. Calls for more industrialisation, more development of the private sector and more investment in the knowledge economy are getting louder and louder.
Awareness is also growing in Africa, fortunately, that people have to be responsible for solving their own problems in the first instance. Europe should now make clear how it will support these promising developments, without falling into the trap of paternalism and interference. Any future partnership between the EU and Africa will inevitably have to be based on the principle of mutual accountability. In that sense, an unconditional abolition of agricultural subsidies could, more than any other gesture, strengthen the credibility of the EU among its African friends.
on behalf of the UEN Group. - Madam President, I would like to thank the President-in-Office and the Commissioner for their intervention but also in particular our rapporteur, Ms Martens, for her work on this issue, because the reality is that we are dealing with a new partnership, a new arrangement between the European Union and Africa. I congratulate the Council for coming forward with the EU-Africa Summit in December and I would hope that the summit will not rest on whether or not one single person attends that summit.
There is too much at stake with regard to the relationship between Europe and Africa to be determined by whether or not Robert Mugabe will be there. We all know and criticise the actions of Robert Mugabe in Zimbabwe. We all defend the rights of democratic institutions and democratic movements within Zimbabwe and we all call for the protection of those democratic rights, but that should not hinder the proper development and the proper work that must go on between the European Union and Africa as a whole.
The issues with regard to governance, the issues with regard to development aid and, in particular, the issues with regard to free trade are vitally important for future developments of Africa. When we speak about development, the European Union is the largest donor of aid in the world. Ireland, my own country, per capita is the sixth largest donor of aid in the world. But that should not be about giving aid to get something back. That should be about giving people the freedom to free themselves, to trade out of difficulties, to create education, health and infrastructure to ensure they will no longer rely on or be dependent on aid in the future.
There are issues with regard to China's involvement because China does not give the same credence to governance, lack of corruption, openness and transparency that Europe does. We should take cognisance of the influence that China has in that developing world. Thank you very much, Madam President, for your licence.
on behalf of the Verts/ALE Group. - (FR) Madam President, in spite of stated intentions we cannot really say that any new elements have been introduced to the debates that have been taking place in recent months on the partnership between the European Union and Africa. Of course peace and the rule of law must be absolute priorities; the EU is now playing an increasing role in this respect and this is only to be welcomed. We also have to ensure that the support provided for the organisation of elections, for example, is subjected to real care and scrutiny so that the communities concerned see the practical benefits that democracy can bring to their everyday lives.
As far as the other measures are concerned I would say that all in all the European Union's proposals are fairly typical, lying somewhere between promoting good governance and free trade, with the accent on economic development and the provision of health care. However, while there are burning issues to be dealt with, these EU-Africa strategies, in our opinion, fail to deal with two key problems. Firstly there is food security, which has to be seen in the context of rising prices for basic foodstuffs, especially cereals, and the upsurge in biofuels, along with the need to protect and develop agriculture, although the next European Development Fund - like most of the governments in Africa - has only allocated a small percentage of its budget to this objective. Even the World Bank recently stressed that a rethink was needed in this area, and that is saying something. The question of food provision has now become absolutely crucial, as has the future of small farmers who are all too often neglected by development aid policies.
The second key aspect is that Africa, as you know, is an immense reservoir of natural resources that the African people, unfortunately, are unable to profit from, even though the price of these commodities has risen enormously. All the major economic powers, along with emerging nations like China, are rushing to get their hands on these resources which are becoming increasingly rare. This latter-day gold rush, this hunger for materials, is now having extremely brutal social and environmental repercussions and is continuing to fuel wars and corruption.
In the light of all this the European Union is talking in theoretical, even angelic tones, while all the time it too is engaged in exploiting Africa's natural resources. How then do we rationalise, manage and share access to these reserves in such a way that the communities concerned really derive benefit from them without seeing their environment vandalised? This is a major question and one that the EU-Africa strategy needs to take more seriously, for it will be imposed on us in any case, given the speed of events in this sector.
on behalf of the GUE/NGL Group. - (IT) Madam President, ladies and gentlemen, I am grateful to Mrs Martens, especially for the way in which we were able to work together in committee, for her attentiveness and also for the divergences that emerged, the differences between us; but I think the outcome, apart from a few points, is a very significant one.
EU-Africa relations have come a long way since the Cairo Declaration of 2000. Much has changed in Africa, a continent that is full of diversity and wracked by war. Progress has been made with the formation of the African Union, the policy of unity in diversity.
The Pan-African Parliament has adopted the motto 'one Africa, one voice'. Social movements in Africa are vibrant and calling for what Mr Öger was referring to just now. They are vibrant and forming themselves into networks, and they had a very high profile at the Nairobi Social Forum. There has also been real progress in the formulation not of a European policy on Africa but a joint African and European policy of partnership.
The meetings between the Pan-African Parliament and the European Parliament, and their presence at the Lisbon Summit, are putting into practice what we said in the document was lacking, namely the role of this House. We are not only demanding a role but also to perform it in practice, and I think the assistance from Louis Michel has been extremely important, obviously in addition to that of the Portuguese Presidency. Nonetheless, our differences of opinion are clear.
The various aspects of the strategy are important, but we must carry them forward with coherent policies, and I am referring here to arms sales and trade. We must therefore proceed along this road, in the knowledge that the road is strewn with obstacles.
on behalf of the IND/DEM Group. - Madam President, education is the bridge from misery to hope. It is a tool for daily life in modern society. It is the bulwark against poverty and the building block of development. Thus Kofi Annan described the strategy in the Millennium Goals, which are similar to those in the EU development strategy for Africa. It places education alongside trade as key to the development of the continent.
Despite this, the EU is set to join wealthy nations like the USA, Australia, Canada and New Zealand in systematically exporting the skilled and educated from Africa and Asia.
Commissioner Frattini announced last month that, to ensure Europe will get 'the migrants its economy needs', over the next 20 years the EU would import 20 million skilled workers from these continents through the blue card system, similar to the American Green Card. Though having a steady supply of skilled workers to fill in the gaps left by our ageing workforce will have benefits for us, this kind of braindraining will be devastating for the poor and underdeveloped countries of Africa.
Europe is also engaged in asset-stripping among Africa's poor. Children are our countries' future, yet EU development funds are routinely tied to population control programmes aiming at eliminating future Africans.
The EU Green Paper on demography clearly states that, without population growth, there will be no economic growth. Africa is now the only continent in the world with a birth rate above replacement. If we keep our Millennium Goals and if we keep our promises, Africa will emerge in this century as a world leader.
on behalf of the ITS Group. - (NL) Madam President, no one can deny that this report describes in great detail the many problems of the African continent, and the various challenges for the partnership between the European Union and Africa. However, although I have the utmost confidence in the rapporteur's expertise in the field of development policy, I still think that this report fails to put sufficient emphasis on the fundamental cause of Africa's problems and does not come up with answers to some very basic challenges.
It may not be politically correct to say so but that is the way it is. Contrary to what this report claims, Africa and the European Union do not currently share the same way of thinking about more democracy, good governance and human rights. The main cause of the poverty, the hunger, the lack of security and the socio-economic problems plaguing the continent - and which are rightly listed in this report - is in fact the very bad and corrupt regimes which make no effort at all to observe good governance, democracy and human rights.
No one, for instance, disputes any more that Robert Mugabe is a criminal who has brought his country to its knees and who terrorises his own population. What though do the developing countries of southern Africa have to say? That the elections were conducted properly and that western countries should mind their own business. I really do have my doubts about the promises made by these same leaders on good governance.
This report rightly looks at peace and security. In Africa, with its innumerable undemocratic regimes, spending on weapons always far outstrips the massive amount of development aid that goes to those countries, according to Oxfam. All of these problems come back, therefore, to the same cause.
Finally, I have to say that I do not agree with the section on immigration, because anyone who thinks that the concept of circular migration can put a stop to the brain drain from Africa and the pressure of immigration on Europe is, I fear, seriously deluding themselves as far as this is concerned.
(DE) Madam President, I would like to thank our rapporteur for her sound and comprehensive report. There is a broad consensus on the general principles here in the House. The EU-Africa Summit in Lisbon in December cannot come too soon. I welcome the fact that we will be agreeing a joint strategy.
The European Parliament's position on the special case of Mr Mugabe has been known for years. However, this gentleman must not become a stumbling block to a new chapter in European-African relations. I believe there are enough European heads of government who have a clear and unequivocal message for that gentleman. That is why he needs to be present and endure the message that will be delivered.
As Chairman of the delegation for relations with the Pan-African Parliament, may I express some specific parliamentary wishes for the future cooperation which we agreed last week in Midrand. Africa's parliaments have tended to be neglected institutions. They have an important constitutional role on paper but their own governments and, indeed, donors tend not to take them very seriously. Yet with proper resources and after successful and comprehensive capacity-building for Members and staff in the parliamentary administrations, committees and groups, these parliaments have the potential to perform their true role of exercising proper political scrutiny of the executive. The irresistible appeal of this scenario is also that we would thus have scrutinising bodies at local level with democratic legitimacy, and when problems arise, their criticisms would be more likely to be accepted than those of foreign donors.
I therefore urge the Commission to incorporate parliamentary capacity-building on a targeted basis into its country programmes, so that in a few years time, we can genuinely see that African politics have become much more responsive, in practice, to the public's needs, also thanks to the involvement of the national parliaments.
(IT) Madam President, ladies and gentlemen, I wish to compliment Mrs Martens on her work and acknowledge the political will of the EU and the African Union to build a joint strategy comprising numerous subjects of interest to both communities: from security to the environment, from migration to development and the promotion of human rights and democracy.
In order for this strategy to be truly effective, the EU must build this partnership as of now, properly involving civil society and local parliaments. The EU must promote tangible, incisive action to safeguard human rights, freedom of expression and association and the principle of democracy, so that economic and social development on the African continent can be truly sustainable and involve all strata of African society.
Furthermore, I would echo other colleagues in calling for the strongest possible commitment from the EU to achieving the Millennium Development Goals, combating AIDS - which is decimating the working population - and elaborating European policies that are genuinely consistent with the spirit of development cooperation, above all in the context of international trade.
(LT) I would like to congratulate Mrs Martens on her report on the state of play of EU-Africa relations and for the proposed measures for improving these relations.
It is a shame that Africa is still the poorest continent of the world. Despite the international aid granted by the EU and other countries, the poverty level has not been reduced; in fact it has increased. The Millennium Goals still need to be achieved.
This is happening in Africa, the continent of the world richest in natural resources. The main reason for this is because raw materials are exported at the lowest prices, while high prices are paid for finished products. The situation could be transformed through the development of the processing industry, small- and medium-sized enterprises, the introduction of new work places and the encouragement of regional cooperation.
There is no doubt, as pointed out in the report and highlighted continuously by the European Parliament, that education remains one of the key factors in the development of Africa's independent economy.
On the subject of the future of Africa, I would like to mention the military conflicts that continue to plague certain areas, such as Sudan, for years on end. On the one hand, this situation spells insecurity for both local and foreign investors. On the other hand, some countries exploit the conflicts for the purpose of increasing the production of raw materials under advantageous conditions.
The EU and the international community should put more effort into resolving the military conflicts in Africa. This would boost the efficiency of the implementation of the Development Cooperation Programme.
(DE) Madam President, a very important factor in African development policy is trade, and trade, if it is used properly, can of course help to reduce poverty and it can also help to improve health care in Africa. It can help improve education and it can help eliminate illiteracy. However, it cannot do so in the way the Commission sees it.
I am very pleased that - either because common sense has prevailed, or because pressure from the African countries has become so intense - since last Monday, the Commission is taking a different approach to the Economic Partnership Agreements (EPAs). As a result, there are no more nonsensical demands for reciprocity in market liberalisation and no more insistence on the inclusion of the Singapore issues. There is now an agreement that individual topics will be taken out so that now the talks will only focus on goods, with other issues being discussed at a later date.
If we were to pursue the same approach with the Doha Development Round, then perhaps we might achieve some success there as well, for this is why it has repeatedly failed until now. That is why the WTO has failed and the Doha Development Round has failed, because the Commission always insists on sending out the same message. It says, 'you need to understand that we only want the best for you, and if you do not grasp that, then we will not get an agreement'.
Fortunately, if we look at the report by this Parliament - which in this case was much cleverer than the Commission - that was drafted by my colleague Mr Sturdy back in 2006, it is clear that Commissioner Mandelson could have conceded much earlier on to the demands that he now has to bow to, and perhaps we would not have let things go this far.
You yourself appeared before us in committee and we asked you quite specifically about it. What was your response? You said that Commissioner Mandelson is doing a wonderful job! Frankly, the Council also has a responsibility here, given that it will have to endorse the Partnership Agreement at the end of the process. It could get involved in the negotiations once in a while, rather than simply saying, 'we'll let the Commissioner get on with it until he finally comes up with something'. No, you have a responsibility and in my view, when it comes to the EPAs, you have not fulfilled this responsibility, at least judging by your statements to our committee.
Madam President, I am rather surprised to find myself agreeing with a colleague from the other side of the House so wholeheartedly.
I congratulate Ms Martens on her report. There have been a lot of excellent words said in this Chamber this afternoon, but we have failed Africa. We have failed Africa in the past and, as the rapporteur on EPAs, I hope that this European Union will not fail Africa again.
Yesterday the Commission published a communication on EPAs, which at long last acknowledged the impossibility of completing negotiations by the end of 2007, as was previously planned and reported in my report. But the Commission continues to insist that Africa, Caribbean and Pacific countries must commit to signing up fully to EPAs in 2008 and that some countries in the region should sign up to EPAs while others do not. Is that not unbelievably farcical!
Too much is unclear and uncertain in these talks, with so little time left. The communication is deliberately vague and, while I understand what it is, it worries me: I never sign up to a deal about something that I do not understand, and yet we are asking Africa to do precisely that.
Furthermore, these new proposals to create subregional agreements within regions with African countries which are willing to sign up would create a spaghetti-like mess of different agreements in neighbouring countries.
The idea that other countries and ACP regions should join later would mean them signing up to a deal they had not negotiated. How is that a good idea? Were EPAs not meant to be about regional integration?
So who is focusing on implementation, monitoring mechanisms and impact assessments while negotiating parties struggle to find an agreement on these smaller packages? ACP countries should not have to choose between trade agreements which may damage their local/regional markets or barriers which cripple their export markets. There is still a choice to be made, and last-minute policy shifts from the Commission do nothing to restore the confidence of the disconnected.
(ES) Madam President, Commissioners, Minister, this debate should move us further along the road to Lisbon and the summit, and we must thank the Portuguese Presidency for having focused its attentions on the relations between Europe and Africa. We hope that it will help Europeans to understand, finally, that their destiny is inextricably linked to that of Africa, that we can understand that Africa's development is a condition for our prosperity and that we will not be able to control the migratory flows or have a secure energy supply without a strong partnership with Africa.
We must be clear that it is not to help the poor people, but in our own interest. We must also be clear that the Africans sometimes listen to our declarations with little confidence and see them as rhetorical because we have not yet got beyond the colonial past to establish this solid partnership between equals that we all desire, that we announce, but that is still far from the reality.
The job of modernising Africa is a huge one. The Africans have a great responsibility in this respect, but so do we. Without us - without our help, without our cooperation - they will not get out of the situation described in the Martens report, because they need not just trade but also aid and equal relationships to enable them to move beyond their past, for which, clearly, we are partly responsible.
(SV) Thank you Madam President. In December, the first summit for several years will take place between the African Union and the EU. It is an important meeting for the EU, which has a great responsibility for supporting economic and democratic development in Africa. The Portuguese Presidency deserves credit for this initiative. The EU must become more active on the African continent.
What concerns me, unlike Brian Crowley, is that Zimbabwe's dictator Robert Mugabe will probably be attending the summit. It is not worthy of the European Union to sit at the same negotiating table as Mugabe. Mugabe's misrule and corruption are paralysing the entire country. The political opposition are harassed and thrown into prison, free speech does not exist, there are food shortages in a country which was once Africa's granary, and hundreds of thousands of people have no homes. The economy is falling to pieces, inflation is more than 7 000%, the average age is the lowest in the world, and 25% of the population are infected with HIV. Madam President, Commissioner, Manuel Lobo Antunes, one way to show our disgust at Mugabe's dictatorial ways is for the EU not to accept his presence at the summit. Mugabe's terrible rule must be ended. Dictatorships need plain speaking, my friends. Thank you.
(FI) Madam President, Commissioner, I wish to thank the rapporteur, Mrs Martens, for this important report. On the one hand, it is a clear indication to the Commission that the parliamentary dimension must this time have a role in the drafting of the Joint EU-Africa Strategy. The fact that the Commission ignored not just its opposite number, but also Parliament, when it was preparing the EU Strategy for Africa in 2005, has, unfortunately, been a common approach for the Commission. On the other hand, the report, to its credit, raises a number of important questions of content which need an answer, and the matter of the strategy to adopt.
Firstly, history clearly shows that universal human rights require universal protection if they are to be realised. For this reason it is vital that the priorities for peace and security in the EU's Africa strategy incorporate a view which recognises the concept of the responsibility to protect, and promotes it. We have a responsibility to protect, and that must also be the subject of a debate within the EU.
Secondly, as the report laudably stresses, climate change must be a top priority in the strategy. Water, its quality and sufficiency, will, with energy, become a serious political problem, and then Africa will be its very first victim. I would nevertheless like to remind everyone that Africa's most serious environmental problems are for the present erosion and overgrazing. Climate change obviously makes things worse. Adaptation and support measures are needed. Besides, for the EU Africa is a natural partner in international contexts in the fight against climate change.
Thirdly, I would like to stress the importance of small businesses and local entrepreneurship as a condition of sustainable and real economic development in Africa. We should ensure that the action we take supports it. Only the local population itself can get Africa on its feet.
(PT) I must congratulate Mrs Martens on this important report at a time when the EU is redefining its relationship with Africa, largely due to the emergence of China as a player in that continent. However, the EU-Africa relationship can only move forward if the dual-aspect approach of development and security is coherent, particularly with regard to human rights, democracy and good governance.
Given the importance of the joint strategy and its associated action plan to be adopted at the EU-Africa Summit, I want to ask the Portuguese Presidency to duly inform the European Parliament about the progress made in the negotiation of these documents and their contents. This will be useful for ensuring that the measures set out in the joint strategy and action plan subsequently become reality, with the support of the European Parliament and under the control of the various applicable financial instruments.
Here in this House we hope that the joint strategy and action plan will reflect the commitments made by the European Union, with due priority being given to the fight against poverty and to the Millennium Development Goals, particularly access to basic health care and education. We want joint measures to be included on controlling trafficking in small arms and light weapons, which are the true weapons of mass destruction in Africa, and also measures for the empowerment of women and civil societies in whom lies the force for change, peace and development which Africa so desperately needs.
(CS) Europe used to have a bad conscience over Africa due to its past colonial policies. Today we are trying to help the developing countries enter the globalised world. That is why the spotlight, in relation to these countries, has shifted to global challenges. Besides disease, starvation and drinking water shortages, these issues also include security, trade, migration, brain-drain and climate change.
Besides charity, our task is to oversee responsible decision-making based on democratic principles on the part of the African institutions. In this light I regard Commissioner Mandelson's development strategy as hazardous as it focuses exclusively on trade relationships in the Pacific.
Ladies and gentlemen, we must insist that the Commission step up the capacity-building in the area of the human rights agenda. Without it democracy in Africa or for that matter in any other place in the world does not stand a chance. What troubles me is how deeply rooted the former communist block ideology is in Africa. What is also worrying is the growing influence of the totalitarian Chinese market model, which mines African raw materials and takes work away from the African people.
I want to congratulate the rapporteur, Mrs Martens, on the comprehensive and balanced definition of the new strategy as set out in her excellent report. We have to, however, also look to its financial framework and learn to read the outcomes from the appropriate indicators.
It also appears to me that the Commission does not sufficiently divulge to European citizens the importance of EU collaboration with its most immediate neighbour of Africa. I hope that the December summit in Lisbon will adopt, based also on this report, a new vision of relations rooted in the human rights agenda.
I would like to conclude by saying that the summit will be fundamental for a shift in EU-African relations, therefore I do not approve of the fact that the Czech Republic and the UK intend to block this pan-African summit because of the participation of the dictator from Zimbabwe. That said his presence ought to be categorically challenged and condemned.
(NL) Madam President, relations between the European Union and the African countries have become unacceptably strained due to the negotiations with the African, Caribbean and Pacific (ACP) countries about the Economic Partnership Agreements. If these negotiations fail, then Cotonou will end in a black hole for a number of countries from 1 January because our trade relations will then become the far less favourable Generalised System of Preferences.
It would, however, be a disgrace if poor countries were to be penalised in this way, because they feel that the EU and the ACP countries are not equal partners at this moment. We must give poor countries the right to protect their markets in sectors that are weak and which would keel over in the buffeting of free trade. These negotiations stand in sharp contrast to the good principles and aims in Maria Martens's report and I share those aims.
We, as Socialists, wanted to add that the trade and agriculture policy of the EU should not be allowed to stand in the way of development policy. We need coherence, and it goes without saying that the policy should still be aimed at emancipation and women's rights. It is up to the Commission to develop this into a concrete policy. After that the Commission will monitor development cooperation closely.
(PL) Despite the several billion euros allocated to Africa, poverty is getting worse in that continent, as the sound report prepared by Mrs Martens indicates. I have not consulted with Mr Antunes, the representative of the Portuguese Presidency, or with Mr Van Hecke, but I wish to emphasise that cooperation with local African entities is a sine qua non for financial aid to be effective.
The economy needs assistance regarding the introduction of technology, awakening the spirit of entrepreneurship, encouraging citizens' commitment and supporting individual initiative. Missionaries, for example, are engaged in such activities even though they do not have any funds, whereas the Union is not involved despite being able to count on substantial financial resources. One of the main challenges is education, that is to say, investment in human capital, which brings great benefits. Africa has also entered into certain commitments too, however. These include halting the import of arms and introducing certain legal provisions, notably regarding the right of property, which is essential for the development of the economy. I should like to conclude by saying that the role of governments must be understood as serving the people, and not benefiting from our aid as symbolised by the luxury cars used by representatives of African authorities.
(FR) Madam President, the Africa of today has two faces: first there is the one of extreme poverty and human tragedy, as in the case of Darfur and Somalia, and then there is the other face, which is all too often ignored, of a continent that in spite of everything is innovating, that is becoming more democratic, although too slowly, and that little by little is returning to the path of growth.
The new EU-Africa strategy therefore needs to take this dual reality into account and support this still fragile process by means of a genuine political partnership: one that is based on unity, for it is Africa in its entirety, through the voice of the African Union, that has to be our main point of contact; on equity with an agenda that has been drawn up together and not imposed by the North, and on humility, for Europe is not the one and only partner Africa has. The EU must also support the process by using the Millennium Development Goals as a roadmap, by keeping to its promises and meeting the financial commitments made by the EU and by the Member States and, finally, by recognising the role played by the African parliaments. The Martens report is in fact the message that we are sending today to the Commission and the Council, and we shall be in Lisbon in December to see if this message has actually got through.
(PT) Madam President, as stated in Mrs Martens's report with which I agree to a large extent, the fact that the current EU strategy for Africa was not established in partnership with the people of Africa is one obvious limitation on its potential. This was a mistake that must and will be corrected in the next EU strategy which must reinforce the role of the African Union and be based on concepts of partnership and equality. The issues causing concern that must be covered include peace, the problem of displaced persons and the fight against serious diseases such as AIDS and malaria.
Development must be our goal and trade one of its weapons. To this end, we need to support small and medium-sized enterprises and promote equitable international trade. However, we will only be successful in this strategy if we can help to reinforce democracy and human rights across the continent.
In reformulating and renewing the EU strategy for Africa, the new local and global circumstances must be taken into account. The fact that we are talking today with an African Union is in itself significant. On the other hand, the generalised increase in consumption of both oil and food implies a need to increase global production capacity and, in that regard, Africa is a continent rich in oil and gas, but also with enormous agricultural potential to be exploited.
Finally there is the issue of the summit. There is no need to hold a summit in order to determine a strategy for Africa. However, as the Portuguese Presidency has gone down this route, it would be wrong not to continue to the end, otherwise we will lose an opportunity to positively impact on the life of Africans. The talks cannot only be about debt cancellation as greater wealth in the world can and must be, Madam President, an opportunity for greater wealth in Africa. This wealth must benefit its people and not just its elite.
International cooperation cannot continue to be a problem for Africa, as someone else has said. That is why we must improve this so that education, promotion of health, democratisation and development can be ensured.
(ES) Madam President, I would like to congratulate the rapporteur and say that I agree with Mr Michel about the creation of a new type of partnership and relations between Europe and Africa. I would also like to congratulate Mr Lobo Antunes on the Portuguese Presidency's organisation of a Europe-Africa summit.
However, while that new type of relationship is being built, official development assistance continues to be, and will remain for some years, a very useful instrument in Europe's relations with Africa, and not just Europe as a whole but the Member States too.
We should promote healthy competition between the Member States in terms of improving the quantity and quality of development aid. My country, Spain, has tripled its aid in this parliamentary term and compared with the previous government has increased its contributions from EUR 200 million in 2004 to an expected EUR 850 million in 2008. Spain is now the second largest donor of development aid in the world and it is also the country on the Development Assistance Committee whose contribution has increased most in that time.
President-in-Office of the Council. - (PT) Madam President, ladies and gentlemen, firstly I must thank you for your comments, suggestions and even criticisms of what the Presidency is proposing in its plans for EU-Africa relations. I have of course taken due note of all these suggestions, observations and criticisms.
I should like to make it very clear that what we are proposing in terms of a new relationship with Africa has two aspects that I would say are innovative, or at least we hope they are innovative or may prove to be so. Firstly, we plan to establish an effective partnership with our African partners; this partnership must also prove to be effective in terms of ownership.
As I have already mentioned, the strategy that we are developing for Africa is not a unilateral strategy. It is a joint strategy, in other words a strategy that is being drafted, analysed and debated together so that what results and what is proposed is actually what our African friends are hoping for and expecting from us and what we would also of course like to receive, in a positive sense, from our African partners.
On the other hand, we also want to increase the number of actors involved in this strategy so that it does not just involve governments as usual. In addition to governments, we want other public institutions, parliaments, as I have already mentioned, and also broad sections of civil society, their representatives and actors to be involved. The second aspect which in my view is extremely important is that we want to modernise the agenda between the European Union and Africa. We want this to respond to the new global challenges, to take account of the profound changes that are occurring in the world and, in particular, to genuinely offer Africa the opportunity to become fully integrated within the new world order.
That is why we are going to discuss and debate with Africa such new and modern issues as the energy issue, the climate change issue, and issues linked to migration, mobility and employment, but obviously without forgetting those issues which continue to be fundamental in our traditional partnership, such as peace, security, democratic governance and human rights, and also issues linked to science and the information society.
I believe this agenda is comprehensive, ambitious and, as I have said, thoroughly modern. We must modernise our agenda with Africa as this must be able to effectively respond to current needs. I would also say that the Portuguese Presidency and Portugal have never hesitated to name dictators in Africa or in any other part of the world and consequently to denounce them and we will continue to do so whenever necessary.
Finally, I must also say a word of thanks for the work carried out jointly with the Commission in preparing everything for the second EU-Africa Summit. We have received from the Commission and from the Commissioners with specific responsibility in these areas, namely trade, external action and humanitarian aid, very committed and high-quality support and we are sure that we are all working towards a common goal of making the difference in Africa and for Africa.
Member of the Commission. - (FR) Madam President, ladies and gentlemen, I would like to begin by thanking the Council for having responded so fully to the interventions, and would add that I endorse the points that have been raised.
I too share many of the concerns that have been expressed. The Commission is endeavouring to apply greater coherence to its overseas activities and, as a matter of fact, the nature of the dialogue between Europe and Africa should gradually allow us to eliminate some of the contradictions, including those highlighted by Mr Rocard. It goes without saying that we sometimes pursue contradictory policies: you only have to think of the subsidies paid to agriculture. This is a contradiction. Unfortunately, a choice has to be made here between divergent interests and this sometimes just has to be accepted. I see that Europe is probably the only international actor that continuously self-corrects itself and manifestly tries, at any rate, to go in the right direction.
A second point that has been raised is that of Zimbabwe. I do not wish to go back over this question. Mrs Martens has responded better than I ever could. What we are dealing with is an EU-Africa summit, not an EU-Zimbabwe summit. This is element number one. Element number two is that I am well aware of calls for Mr Mugabe to be denounced. I could do that too, but it would change nothing. The decision to invite Mr Mugabe does not depend on us. I am sorry but we cannot stand in for our African partners. Speaking as the Commissioner for Development and Humanitarian Aid, with special responsibility for the African, Caribbean and Pacific (ACP) countries and for political relations and dialogue with Africa, I have to tell you - and I am sorry to have to say this - that we do not have the right of coercion that enables us to say to our African partners: 'You can invite anyone apart from him.' At the risk of being too forward I will also say this: if we are to judge things by the yardstick of dictators, or rather those whom we consider as being fit for this role, we would have problems with more than just Mr Mugabe. And let me just say something else on the subject: this is the reality.
What is important is that the summit takes place and what is also important is that during this summit we are able to discuss matters and raise the issue of human rights in Zimbabwe. This is what appears to be useful and important to me, and I do not mind saying so. The summit therefore has to take place. We have waited long enough. There has already been an Africa-China summit. What is more, an Africa-Japan summit is in preparation and we will be there when it happens, though I do not know exactly when.
I would also like to say that we have enlisted the help of South Africa. If there is one African country that has made considerable efforts to try to resolve this question in everyone's best interests it is South Africa. Moreover, that country is now most likely engaged in generating, inspiring and working on a major agreement between the majority and the opposition in Zimbabwe, and this should result in honest and fair elections in March 2008. These talks are still ongoing, but in any case the last conversation that I had with President Mbeki seemed to offer real hopes of success. So let us not criticise South Africa, for it is doing what it can and it is not doing a bad job.
As regards the proportion of funding allocated to agriculture, I would simply point out that, between the ninth and tenth European Development Funds, the figure set aside for this sector increased from EUR 663 million to EUR 1.1 billion. It is true that, despite the increase in funds between the ninth and tenth EDFs, there was a reduction in absolute percentage terms, but as far as hard cash is concerned the actual increase was not insubstantial. In addition I should mention that I was delighted to hear the President of the World Bank announce several days ago in Washington, at a meeting that I attended, that there would be a much greater focus on agricultural development, and so I fully share the concerns that were raised just now.
As regards the role of civil society and the parliaments, and the Pan-African Parliament too, I can do no more than wholeheartedly approve of the approach taken in the report.
In a word, and to be brief because the allotted time is very short, I would again like to touch on the question of Economic Partnership Agreements or EPAs, which I promised to do. You will be aware of my position as regards these agreements. They are an essential condition for the integration of Africa into the world community. As experience from Asia has shown, it is not aid that is the most decisive factor for progress but rather economic development and integration into the global marketplace. I personally believe that EPAs represent an opportunity whereby the ACP countries can integrate gradually into the international trading community by first building up their regional markets. All the same, I would point out that 1 January 2008 will not herald the start of sudden and dramatic market liberalisation. So what will it mean? In fact it will mean the gradual opening up of markets subject to varying transitional periods depending on the products in question, with the assistance of regional funds that will provide financial support and will also help alleviate the problem of net fiscal loss as a result of liberalisation. Of course there is no shortage of interesting proposals that could be applied in this area.
What is more, we will also be able to mobilise quite substantial resources in a whole series of areas that could create optimum conditions whereby this process of liberalisation could in fact be made progressive, and this gradual opening up of the markets rendered useful, positive and productive. I understand only too well the apprehensions that some have expressed. However, as regards the call to extend the date for concluding these Economic Partnership Agreements I must say to you that I do not see any advantage in this. The WTO will not grant us an exception for the ACP countries - and it is all very well pretending that they might - because our current system is harming other developing countries that are asking to be treated in the same manner as the former colonies.
The only alternative is therefore to use the Generalised System of Preferences. The least developed countries (LDCs) will have access to everything apart from arms, but for the non-LDCs - and I would just like to point out that there are 36 of them - this would represent a reduction in their current level of access. The EPAs will allow us to continue to guarantee this preferential access to our traditional partners, but more importantly they will help support the process of regional economic integration. I believe that this is where the real potential lies for trade to be able to contribute towards economic development.
We are of course aware of the problems that this will pose for our partners, we recognise their reluctance and, it has to be admitted, we understand their legitimate fears. It is precisely for this reason that we have initially proposed concluding staged agreements that in the first place will resolve the trade problem by including market opening on a reciprocal basis that is compatible with WTO rules. As I have always said, market access offers from our ACP partners will of course be based on the principles of asymmetry. Remember that we for our part are opening up our markets completely, we intend to be as flexible as possible and shall make use of all the leeway available to us to incorporate the concerns about development, particularly the need to protect the main body of agricultural production and fledgling industries.
We are at the moment continuing to work on this question. The real challenge is to prevent non-LDCs from slipping into a disastrous trading situation on 1 January. These countries clearly have huge commercial interests at stake. If by 1 January we have still not solved the question of market access it is obvious that they will be back with the Generalised System of Preferences, which means they will be on the sidelines and then they will be in a truly disastrous position. We therefore have to get a move on if we are even to have temporary agreements in place. This essentially is it as far as the EPAs are concerned.
Finally I would like to say that I am in complete agreement with the views that Mr Borrell expressed so clearly. The forthcoming summit and the EU-Africa strategy will be all about bringing a fundamental change to the nature of relations between Europe and Africa. Let us therefore try - and here I borrow his expression - to create a strong partnership between two sides that respect each other and have rights and responsibilities towards each other, and let us leave behind what we have at present - I would not call it banal, it is more serious than that - this outmoded, archaic and counterproductive relationship, this often humiliating association, of donor and beneficiary.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
Written statements (Rule 142)
The EU-Africa Summit should mark a change in the EU's policies on respect for the sovereignty and right to development of the African countries and peoples, by promoting a fairer, more peaceful and more human world with a greater level of solidarity.
This requires, for example:
immediate solidarity measures to meet the most basic needs of millions of human beings;
respect for national sovereignty and independence, non-interference in the internal affairs of each country and a peaceful solution to international conflicts;
demilitarisation of international relations and a gradual reduction in armaments and military expenditure;
equitable and fair international economic relations, rejecting the impositions of the International Monetary Fund, World Bank and World Trade Organization and the 'Economic Partnership Agreements' on liberalisation of trade;
cancellation of foreign debt, which has already been more than paid;
proper policies of cooperation and active and mutual support for development;
guarantee of immigrants' rights.
This relationship must no longer be based on neo-colonialist ambitions or paternalistic views aimed at recovering the ground lost when the African peoples gained their national independence - after being conquered in the second half of the 20th century - and promoting interference, the military presence of the EU's major powers, and the control and exploitation of natural resources by transnationals.
in writing. - (FR) If we are to highlight the importance of Parliament's report on relations between the European Union and Africa, given the forthcoming EU-Africa Summit in December, then we must above all welcome its realistic approach.
The report calls for a true partnership between the EU and Africa, a democratic and realistic partnership that is based on effective and coordinated aid, but also on trade.
I would particularly like to express my support for the negotiations on the Economic Partnership Agreements (EPAs) for, as the report stresses, international trade has to be conceived as an instrument working for development. Poverty can only be reduced on a permanent basis by means of economic growth that is fair, sustainable and properly supervised, growth that is the result of commercial activity stimulated by market access.
Free trade is not an end in itself, it has to serve the needs of the African, Caribbean and Pacific (ACP) countries; this is why the ACP group of nations has to be involved gradually and asymmetrically, so as to take account of local characteristics.
We cannot be satisfied simply by providing aid selectively, otherwise we will not be solving the problems, we will merely be forever postponing them.
Africa is not just a theatre for humanitarian aid, it needs to be an actor in its own development, with the European Union as a partner.